Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed May 23, 2022 is acknowledged.  Claims 1-12, 14, 17-20 and 24 are canceled.  Claims 13, 15-16 and 21-23 are amended. Claims 13,15-16 and 21-23 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.
3. 	Claims 13, 15-16 and 21-23 are under examination with respect to SEQ ID NOs: 14 and 21 and frontotemporal dementia in this office action.
4.	Applicant’s arguments filed on May 23, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

5.	The priority for the subject matter related to the recite SEQ ID NOs: 14, 21 and 22 is July 13, 2017.

Drawings
6.	The objection to drawings/figures 2A-2B is withdrawn in response to Applicant’s arguments on p. of the response. 
Specification
7.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
8.	The objection to claims 13 and 16-23 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 14 and 17-20.
The rejection of claims 13-15 and 17-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 14, 17-20 and 24.
The rejection of claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot because the claim is canceled.
The rejection of claims 14, 17-20 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.
The rejection of claims 14, 17-20 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
 The rejection of claims 13-14, 17-19 and 24 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hutton et al. (US9486541, issued was also published as WO2008019187, which was issued as US8486635) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 14, 17-19 and 24. 

Claim Rejections/Objections Maintained
In view of the amendment filed on May 23, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims.
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claim is still indefinite because:
i. Claim 16 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “the recombinant…comprises the amino acid sequence of SEQ ID NO:21….” or “wherein the variant has the amino acid sequence of ……(SEQ ID NO:22)…..); and the claim also depends from claim 13 that recites “having the amino acid sequence of SEQ ID NO:14 or variant having at least 70%......SEQ ID NO:14….”, which is the narrower statement of the range/limitation. The amino acid sequence of SEQ ID NO:21 recited in claim 16 is smaller than the sequence of SEQ ID NO:14. Thus, the limitation “the recombinant…comprises the amino acid sequence of SEQ ID NO:21….” or “wherein the variant has the amino acid sequence of ……(SEQ ID NO:22)…..” does not necessarily comprise “the amino acid sequence of SEQ ID NO:14 or variant having at least 70%......SEQ ID NO:14….” recited in claim 13. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Accordingly, the rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

  Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 6 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§ 608.01(n)-III and MPEP§2111, claim 16 does not further limit the subject matter of the claim upon which it depends because:
i. The amino acid sequence of SEQ ID NO:21 recited in claim 16 is smaller than the sequence of SEQ ID NO:14. Thus, the limitation “the recombinant…comprises the amino acid sequence of SEQ ID NO:21….” or “wherein the variant has the amino acid sequence of ……(SEQ ID NO:22)…..” does not necessarily comprise “the amino acid sequence of SEQ ID NO:14 or variant having at least 70%......SEQ ID NO:14….” recited in claim 13. Thus, claim 16 does not further limit the subject matter of the claim 13 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Accordingly, the rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is maintained. 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-16 and 21-23 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for increasing and restoring the expression level of granulin (GRN) in GRN knockout (KO) animals or subjects with GRN deficiency by administering GRN , does not reasonably provide enablement for a method for treating or preventing all forms of conditions or diseases associated with lysosomal dysregulation by administering an effective amount of the claimed recombinant GRN, derivative, or variant thereof, or a vector encoding the GRN/derivative/variant thereof to a subject in need thereof. as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 13, 15-16 and 21-23 that is directed to a method of curing. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 13, 15-16 and 21-23 as amended are drawn to a method of treating dementia or cognitive impairment, comprising administering an effective amount of a recombinant granulin (GRN) having the amino acid sequence of SEQ ID NO:14 or a variant having at least 70% sequence identity to the amino acid sequence of SEQ ID NO:14 or vector encoding the same, to a subject in need thereof. 
The claims encompass a method of treating and curing dementia or cognitive impairment caused by all possible mechanisms using a recombinant GRN having the amino acid sequence of SEQ ID NO:14 or a variant having at least 70% sequence identity to the amino acid sequence of SEQ ID NO:14 in view of paragraphs [0112] and [0028] of the instant specification. 

On p. 6 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. Applicant further cites MPEP2107.03(III) and 2164 and In re Brana in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Neither the specification nor the prior art provides support that administration of the claimed recombinant GRN having the amino acid sequence of SEQ ID NO:14 or variant thereof having at least 70% identity to SEQ ID NO:14 can treat and/or cure dementia or cognitive impairment. 
Based on paragraphs [0112] and [0028] of the published specification, the claims encompass a method of treating and curing dementia or cognitive impairment caused by all possible mechanisms using a recombinant GRN having the amino acid sequence of SEQ ID NO:14 or using a variant having at least 70% sequence identity to the amino acid sequence of SEQ ID NO:14 in view of paragraphs [0112] and [0028] of the instant specification. 
[0112] …the terms "treat" and "treating" are not limited to the case where the subject (e.g. patient) is cured and the disease is eradicated. Rather, embodiments, of the present disclosure also contemplate treatment that merely reduces symptoms, and/or delays disease progression.

However, neither the specification nor the prior art teaches that dementia or cognitive impairment caused by all possible mechanisms can be cured by any given agent or can be treated or cured by the claimed GRN or variants thereof because there is no cure for Alzheimer’s disease (AD) or dementia or cognitive impairment caused by other neurodegenerative diseases of the CNS or all possible mechanisms in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8, cited previously) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650, cited previously). 
ii. As previously made of record, the specification only teaches administration of exogenous recombinant GRN-2 to fibroblasts isolated from Grn KO mice reduced lysosomal defects caused by GRN deficiency in the Grn KO fibroblasts or injection of AAV vectors (eGFP or N-TAP PGRN) into the GrnKO restored expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to the levels in wild type mice. The data of reduction of lysosomal defects in fibroblasts isolated from Grn KO mice or restoring the expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice to those in wild type mice
iii. The specification fails to provide a well-established correlation between reduction of lysosomal defects caused by GRN deficiency in fibroblasts isolated from Grn KO mice by administration of GRN and treating or curing dementia or cognitive impairment caused by all possible mechanisms in vivo by GRN.  
The specification also fails to provide a well-established correlation between restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to the levels in wild type mice by injection of AAV vectors (eGFP or N-TAP PGRN) into the GrnKO and treating or curing dementia or cognitive impairment caused by all possible mechanisms in vivo by GRN.
As previously made of record, for example, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance or evidence to demonstrate that administration of the claimed recombinant GRN or variants thereof or a vector thereof can treat cognitive dysfunction or dementia in AD because lysosomal defects caused by GRN deficiency or expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359, cited previously), Atwood et al. (p.33, abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47, cited previously) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously). 
The specification also fails to provide a well-established correlation between reducing lysosomal defects caused by caused by GRN deficiency in GRN-KO fibroblasts or restoring expression levels of cathepsin-D (CTSD) in GRN-KO brain lysates by GRN and treating or curing dementia or cognitive impairment caused by all possible mechanisms in vivo by GRN.
iv. The fibroblasts isolated from Grn KO mice or brain lysates isolated from Grn KO mice is not an art-accepted model of dementia or cognitive impairment or Alzheimer' s disease (AD) to evaluate the effects of agents on treatment of dementia or cognitive impairment or AD as evidenced by Henstridge et al. (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously)
As previously made of record, in order to closely reflect the data obtained from animal models to the real situation of AD in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). 
Further, fully developed animal models for dementia or AD are still lacking because of the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13, cited previously). Each type of animal models of condition or disease associated with lysosomal dysregulation including FTD, AD and other recited neurodegenerative diseases or neurological disorders caused by any possible mechanisms or each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650).
In this case, the animal model of GRN KO could only be used for assessing the symptoms caused by GRN deficiency or the effects of GRN on lysosomal defects caused by GRN deficiency or expression levels of cathepsin-D (CTSD) but not for evaluating dementia or cognitive impairment caused by amyloidosis caused by formation of beta-amyloid, which is another molecular mechanism for the pathogenesis of dementia or AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). 
The specification fails to provide sufficient guidance or evidence to demonstrate that all forms of dementia or cognitive impairment including FTD, AD and other recited neurodegenerative diseases or neurological disorders caused by any possible mechanisms can be treated or cured by the claimed recombinant GRN, or variants thereof because there is no well-established correlation between reducing lysosomal defects caused by GRN deficiency or restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to those from wild type mice by GRN2 and pathogeneses or causes of AD, dementia, cognitive impairment caused by neurodegenerative diseases or any possible mechanisms. Since the pathogenesis of AD, dementia, cognitive impairment caused by any possible mechanisms is complex and the causes of dementia/cognitive impairment or dysfunction in AD have not been deciphered and are equally complex, it is unpredictable whether reducing lysosomal defects caused by GRN deficiency or restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to those from wild type mice by GRN2 can be applied to AD,dementia or cognitive impairment caused by all possible mechanisms, or whether administration of the GRN2 can treat all forms of AD, dementia or cognitive impairment caused by all possible mechanisms, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
v. The structural and functional relationship and correlation between the claimed variants having at least 70% identity to SEQ ID NO:14 and GRN having the amino acid sequence of SEQ ID NO:14 in reducing lysosomal defects caused by GRN deficiency in the Grn KO fibroblasts is unknown. The structural and functional relationship and correlation between the claimed variants having at least 70% identity to SEQ ID NO:14 and GRN having the amino acid sequence of SEQ ID NO:14 in restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to the levels in wild type mice is unknown. The structural and functional relationship and correlation between the claimed variants having at least 70% identity to SEQ ID NO:14 and GRN having the amino acid sequence of SEQ ID NO:14 in treating or curing dementia or cognitive impairment is unknown. Thus, it is unpredictable whether the structurally and functionally undefined variants having at least 70% identity to SEQ ID NO:14 can be used for treating or curing AD, dementia or cognitive impairment caused by all possible mechanisms in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Thus, it is unpredictable whether the claimed method can treat or cure AD, dementia or cognitive impairment caused by all possible mechanisms, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether AD, dementia or cognitive impairment caused by all possible mechanisms can be treated or cured by the claimed GRN polypeptide or variants thereof; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24,169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, no working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating dementia or cognitive impairment by administration of the claimed GRN having the amino acid sequence of SEQ ID NO:14 or variants thereof having at least 70% identity to SEQ ID NO:14 or vector encoding thereof. Accordingly, the rejection of claims 13, 15-16 and 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.


Claim Rejections - 35 USC § 112
12.	Claims 13, 15-16 and 21-23 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13, 15-16 and 21-23 as amended encompass using a genus of structurally and functionally undefined variants having at least 70% sequence identity to SEQ ID NO:14 to treat or cure dementia or cognitive impairment. Applicant has not disclosed sufficient species for the broad genus of variants having at least 70% sequence identity to SEQ ID NO:14 to treat or cure dementia or cognitive impairment. 

On p. 7-8 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. Applicant argues that human GRN-2 domain (SEQ ID NO:31) is within SEQ ID NO:14 and variants with greater than 70% can be easily produced by a skilled artisan in view of known GRN-2 genes and their shared homologies in different species and using computer programs and publicly available databases. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of GRN variants having at least 70% identity to SEQ ID NO:14 to treat dementia or cognitive impairment in the claimed method because:
i. The claims are directed to a method of treating dementia or cognitive impairment using the claimed GRN or variants, not a method of screening to determine whether the variants of GRN having at least 70% identity to SEQ ID NO:14 have effects on treating dementia or cognitive impairment.   
ii. There is no well-established structural and functional relationship or correlation between reducing lysosomal defects caused by GRN deficiency in Grn KO fibroblasts or restoring cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice by recombinant GRN-2 or N-TAP PGRN and treating and/or curing dementia or cognitive impairment by the claimed GRN or variants is unknown. 
iii. The structural and functional relationship or correlation between the claimed genus of variants and exogenous recombinant GRN-2 or N-TAP PGRN in reducing lysosomal defects caused by GRN deficiency in Grn KO fibroblasts or restoring cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice is unknown.
iv. As previously made of record, the specification only describes reducing lysosomal defects caused by GRN deficiency by administration of exogenous recombinant GRN-2 to Grn KO mouse fibroblasts or restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) to those from wild type mice after injection of AAV vectors (eGFP or N-TAP PGRN) in the GrnKO mice and detected at 13 months.
v. The specification has not disclosed sufficient species for the broad genus of variants. The specification also fails to teach the detailed structures and sequences and characteristics for the claimed variants in reducing lysosomal defects caused by GRN deficiency or restoring expression levels of cathepsin-D (CTSD) in brain lysates isolated from Grn KO mice (P0) or even in treating dementia or cognitive impairment. The specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of variants to treat dementia or cognitive impairment.
Since the common characteristics/features of other variants are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of using the genus of variants in the claimed method. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 13, 15-16 and 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 stands rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hutton et al. (US9486541, issued on Nov 8, 2016, priority May 30, 20026; was also published as WO2008019187). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 16 as amended is drawn to a method of treating dementia or cognitive impairment, comprising administering an effective amount of a recombinant granulin comprising the amino acid sequence of SEQ ID NO:21 or variants having the amino acid sequence of SEQ ID NO:22, wherein each X is individually and independently, any amino acid and each Z is individually and independently, a conserved amino acid compared to the corresponding amino acid when aligned with SEQ ID NO: 21.
On p. 8 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims because Hutton does not teach the sequence recited in amended claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Hutton (US9486541) does teach the method recited in claim 16 because:
i. Hutton teaches a method of treating frontotemporal dementia (FTD) or AD in a subject having FTD or AD, comprising administering to the subject an effective amount of a progranulin (PGRN) and fragments thereof including granulin A-granulin G or P (GRNA-G & P), or a vector encoding PGRN and fragments thereof, wherein the PGRN or fragments thereof comprising the amino acid sequence of SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:21 (see the sequence alignment;  abstract; col. 3, lines 1-23; col. col. 5, lines 17-col. 6, line 9; col. 8, lines 18-36; col. 6, line 50-col. 31, line 9; col. 37, line 16-col. 43, line 43; col. 110-116, examples 11-12; col. 173-174, claims 1-6). 
ii. Frontotemporal dementia (FTD) or AD are diseases of dementia or cognitive impairment. The PGRN or fragments thereof disclosed by Hutton are recombinant GRN comprising the amino acid sequence of SEQ ID NO:21 or variants thereof comprising the amino acid sequence of SEQ ID NO:22, wherein X is individually and independently, any amino acid and Z is individually and independently, a conserved amino acid compared to the corresponding amino acid when aligned with SEQ ID NO: 21 as in claim 16 (see the sequence alignment below; col.30, lines 20-23;  col. 173-174, claims 1-6 ). 
Thus, claim 16 is anticipated by Hutton. Accordingly, the rejection of claim 16 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hutton et al. (US9486541) is maintained. 

Conclusion

15.	NO CLAIM IS ALLOWED.


Sequence alignment
SEQ ID NO:11	  1 MWTLVSWVALTAGLVAGSAWSHPQFEKGGGSGGGSGGSAWSHPQFEKGASDYKDDDDKAI  60
SEQ ID NO:14	  1 MWTLVSWVALTAGLVAGSAWSHPQFEKGGGSGGGSGGSAWSHPQFEKGASDYKDDDDKAI  60
SEQ ID NO:21	  1 ----------------------------------------------------------AI   2
SEQ ID NO:22	    ------------------------------------------------------------   

SEQ ID NO:11	 61 QCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCITPTGT 120
SEQ ID NO:14	 61 QCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCITPTGT 120
SEQ ID NO:21	  3 QCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCIT----  58
SEQ ID NO:22	  1 -------ZCXDXXTCCXZXXXXZGCCPMPZAXCCZDZXHCCPXXXXCDZ-----------  42
 
SEQ ID NO:11	121 HPLAKKLPAQRTNRAVALSSALRQLL 146
SEQ ID NO:14	121 HPLAKKLPAQRTNRAVALSS------ 140
SEQ ID NO:21	    --------------------------
SEQ ID NO:22	    --------------------------  


16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:21
US-13-932-727B-1
; Sequence 1, Application US/13932727B
; Patent No. 9486541
; GENERAL INFORMATION
;  APPLICANT: Mayo Foundation for Medical Education and Research
;  APPLICANT:The University of Manchester
;  APPLICANT:University of British Columbia
;  APPLICANT:VIB VZW
;  APPLICANT:Universiteit Antwerpen
;  TITLE OF INVENTION: DETECTING AND TREATING DEMENTIA
;  FILE REFERENCE: 07039-0699002
;  CURRENT APPLICATION NUMBER: US/13/932,727B
;  CURRENT FILING DATE: 2013-07-01
;  PRIOR APPLICATION NUMBER: US 12/302,691
;  PRIOR FILING DATE: 2009-12-15
;  PRIOR APPLICATION NUMBER: PCT/US2007/070008
;  PRIOR FILING DATE: 2007-05-30
;  PRIOR APPLICATION NUMBER: US 60/809,904
;  PRIOR FILING DATE: 2006-05-30
;  PRIOR APPLICATION NUMBER: US 60/818,000
;  PRIOR FILING DATE: 2006-06-29
;  PRIOR APPLICATION NUMBER: US 60/818,601
;  PRIOR FILING DATE: 2006-07-05
;  PRIOR APPLICATION NUMBER: US 60/818,604
;  PRIOR FILING DATE: 2006-07-05
;  PRIOR APPLICATION NUMBER: US 60/848,711
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: EP 06116589.0
;  PRIOR FILING DATE: 2006-07-04
;  PRIOR APPLICATION NUMBER: EP 06116591.6
;  PRIOR FILING DATE: 2006-07-04
;  NUMBER OF SEQ ID NOS: 167
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 593
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-932-727B-1

  Query Match             100.0%;  Score 360;  DB 9;  Length 593;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCIT 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 AIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCIT 180

ADT49877
ID   ADT49877 standard; protein; 243 AA.
XX
AC   ADT49877;
XX
DT   16-DEC-2004  (first entry)
XX
DE   Human GRN partial sequence/betacellulin antibody SEQ ID NO:84.
XX
KW   GRN; BTC; betacellulin; antidiabetic; antilipemic; antiarteriosclerotic;
KW   nephrotropic; ophthalmological; cardiovascular; cytostatic;
KW   antiinflammatory; immunosuppressive; osteopathic; antiarthritic;
KW   neuroprotective; nootropic; gene therapy; diabetes mellitus;
KW   hyperlipemia; arteriosclerosis; nephropathy; retinopathy;
KW   cardiovascular disease; cancer; fibrosis; autoimmune disease;
KW   inflammatory disease; osteoarthritis; osteoporosis; Alzheimer's disease;
KW   neurodegenerative disorder; cell proliferative disorder.
XX
OS   Homo sapiens.
XX
CC PN   WO2004083241-A2.
XX
CC PD   30-SEP-2004.
XX
CC PF   18-MAR-2004; 2004WO-JP003699.
XX
PR   19-MAR-2003; 2003US-0456007P.
PR   02-APR-2003; 2003US-0459944P.
XX
CC PA   (TAKE ) TAKEDA CHEM IND LTD.
XX
CC PI   Sakamoto T,  Takeda S;
XX
DR   WPI; 2004-691021/67.
XX
CC PT   New protein complexes comprising BTC and a second protein (e.g. 
CC PT   mLOC243548, mDLK1 or mPACE4) useful for diagnosing, preventing or 
CC PT   treating disorders such as diabetes mellitus, nephropathy, cardiovascular
CC PT   disease or cancer.
XX
CC PS   Disclosure; SEQ ID NO 84; 493pp; English.
XX
CC   The invention relates to an isolated protein complex having a first 
CC   protein which is betacellulin (BTC) or its homologue, derivative or 
CC   fragment, interacting with a second protein selected from mLOC243548, 
CC   mDLK1, mPACE4, mBC032073(1598), mTHBS2, mFBLN5, mAK009011, mHRMT1L2, 
CC   mMATN3, mNID1, mTASP(459), mINPP5B, mTAKEDA008, UBB, mTREX1, mSGT and 
CC   CAMLG, or homologue, derivative or fragment. A complex of the invention 
CC   has antidiabetic, antilipemic, antiarteriosclerotic, nephrotropic, 
CC   ophthalmological, cardiovascular-gen., cytostatic, antiinflammatory, 
CC   immunosuppressive, osteopathic, antiarthritic, neuroprotective, and 
CC   nootropic activity, and may have a use in gene therapy. The composition 
CC   and methods are useful for treating physiological disorders associated 
CC   with diabetes mellitus, hyperlipemia, arteriosclerosis, nephropathy, 
CC   retinopathy, cardiovascular disease, cancer, fibrosis, autoimmune 
CC   disease, inflammatory disease, osteoarthritis, osteoporosis, Alzheimer's 
CC   disease, neurodegenerative disorder or cell proliferative disorder. These
CC   may also be used for diagnosing or preventing the disorders cited above, 
CC   or for screening for agents that may be used to prevent or treat those 
CC   disorders. The present sequence is used in the exemplification of the 
CC   invention.
XX
SQ   Sequence 243 AA;

  Query Match             100.0%;  Score 360;  DB 5;  Length 243;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCIT 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         97 AIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHTRCIT 154

SEQ ID NO:14
US-13-932-727B-1
; Sequence 1, Application US/13932727B
; Patent No. 9486541
; GENERAL INFORMATION
;  APPLICANT: Mayo Foundation for Medical Education and Research
;  APPLICANT:The University of Manchester
;  APPLICANT:University of British Columbia
;  APPLICANT:VIB VZW
;  APPLICANT:Universiteit Antwerpen
;  TITLE OF INVENTION: DETECTING AND TREATING DEMENTIA
;  FILE REFERENCE: 07039-0699002
;  CURRENT APPLICATION NUMBER: US/13/932,727B
;  CURRENT FILING DATE: 2013-07-01
;  PRIOR APPLICATION NUMBER: US 12/302,691
;  PRIOR FILING DATE: 2009-12-15
;  PRIOR APPLICATION NUMBER: PCT/US2007/070008
;  PRIOR FILING DATE: 2007-05-30
;  PRIOR APPLICATION NUMBER: US 60/809,904
;  PRIOR FILING DATE: 2006-05-30
;  PRIOR APPLICATION NUMBER: US 60/818,000
;  PRIOR FILING DATE: 2006-06-29
;  PRIOR APPLICATION NUMBER: US 60/818,601
;  PRIOR FILING DATE: 2006-07-05
;  PRIOR APPLICATION NUMBER: US 60/818,604
;  PRIOR FILING DATE: 2006-07-05
;  PRIOR APPLICATION NUMBER: US 60/848,711
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: EP 06116589.0
;  PRIOR FILING DATE: 2006-07-04
;  PRIOR APPLICATION NUMBER: EP 06116591.6
;  PRIOR FILING DATE: 2006-07-04
;  NUMBER OF SEQ ID NOS: 167
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 593
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-932-727B-1

  Query Match             66.5%;  Score 535;  DB 9;  Length 593;
  Best Local Similarity   53.4%;  
  Matches  111;  Conservative    6;  Mismatches   19;  Indels   72;  Gaps    5;

Qy          1 MWTLVSWVALTAGLVAGSAWSHPQF-------EKGGGS-------------------GG- 33
              |||||||||||||||||:     ||       : || |                   || 
Db          1 MWTLVSWVALTAGLVAGTRCPDGQFCPVACCLDPGGASYSCCRPLLDKWPTTLSRHLGGP 60

Qy         34 --------------------------------GSGG---------SAWSHPQFEKGASDY 52
                                              | |          ||     |::     
Db         61 CQVDAHCSAGHSCIFTVSGTSSCCPFPEAVACGDGHHCCPRGFHCSADGRSCFQRSG--- 117

Qy         53 KDDDDKAIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHT 112
               ::   ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        118 -NNSVGAIQCPDSQFECPDFSTCCVMVDGSWGCCPMPQASCCEDRVHCCPHGAFCDLVHT 176

Qy        113 RCITPTGTHPLAKKLPAQRTNRAVALSS 140
              ||||||||||||||||||||||||||||
Db        177 RCITPTGTHPLAKKLPAQRTNRAVALSS 204


17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 26, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649